Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not narrative in form and contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-31, 33-39, and 41-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-8 of U.S. Patent No. 10,262,277 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations of the independent claims of instant application are disclosed by the US Patent. Please see the chart and explanation below.



Instant Application – 16/279,731
US Patent 10,262,277  B2
25. An apparatus for automated adaptive data analysis, the apparatus comprising at least one processor and at least one memory storing instructions that, with the at least one processor, cause the apparatus to: 

1. An apparatus for automated adaptive data analysis, the apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to:
generate, using a predictive model, a judgment associated with a new data sample received in a data stream, the new data sample comprising a data type, wherein the new data sample is collected from a data stream, wherein the judgment is generated based on a feature vector associated with the new data sample, and wherein the feature vector represents an optimal view of the new data sample; and 
generate, using a predictive model, a judgment associated with a new data sample having a particular data type, wherein the new data sample is collected from a data stream, the judgment generated based on a feature vector associated with the new data sample, wherein the feature vector represents an optimal view of the new data sample;
update reservoir summary statistics associated with a reservoir of data samples in response to determining whether to add the new data sample and the judgment to the reservoir of data samples, wherein the determining is based on one of whether the new data sample statistically belongs in the data reservoir or whether the judgment is associated with a high confidence value.

26. The apparatus of claim 25, wherein the determining is in response to receiving a data quality estimate from an oracle.

27. The apparatus of claim 25, wherein the reservoir of data samples is identified based at least in part on the data type.
determine whether to add the new data sample and the judgment to a reservoir of data samples in response to receiving a data quality estimate for the new data sample from an oracle, the reservoir of data samples identified based at least in part on the particular data type, the reservoir of data samples associated with reservoir summary statistics, wherein the determination is based on one of whether the new data sample statistically belongs in the data reservoir or whether the judgment is associated with a high confidence value; and 

in an instance in which the new data sample and its judgment are added to the reservoir of data, update the reservoir summary statistics.
28. The apparatus of claim 25, wherein the predictive model is adapted using a set of training data samples having the data type.
2. The apparatus of claim 1, wherein the predictive model is adapted using a set of training data samples having the particular data type.
29. The apparatus of claim 28, wherein the at least one memory storing instructions, with the at least one processor, further cause the apparatus to:

update the set of training data samples in response to comparing the reservoir summary statistics to training data summary statistics 


compare the reservoir summary statistics to training data summary statistics derived from the 
4. The apparatus of claim 3, wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to:

determine, based in part on the comparing, whether to update the set of training data samples.


5. The apparatus of claim 1, wherein the judgment includes a confidence value.
31. The apparatus of claim 25, wherein the at least one memory storing instructions that, with the at least one processor, cause the apparatus to: replace the judgment with a second judgment associated with the new data sample received from the oracle when the judgment and second judgment do not match.
7. The apparatus of claim 1, wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to:

determine whether the judgment and a second judgment generated by and received from the oracle match, the second judgment associated with the new data sample.

8. The apparatus of claim 7, wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to:

in an instance in which the judgment and the second judgment do not match, replace the judgment with the second judgment.




	Claim 25 of instant application on differs from the US Patent 10,262,277  B2 in that the patent cites “in response to receiving a data quality estimate for the new data sample from an oracle” and “the reservoir of data samples identified based at least in part on the particular data type”. Nonetheless, the removal of said limitations from claim 25 of the instant application made it a broader version then that of claim 1 in the US Patent 10,262,277 B2. Therefore, since 
	Claims 25-27 of the instant application correspond to claim 1 of the US patent 10,262,277 B2.
Claim 28 of the instant application correspond to that of claim 2 of the US patent 10,262,277 B2. 
Claim 29 of the instant application correspond to that of claims 3-4 of the US patent 10,262,277 B2. 
Claim 30 of the instant application correspond to that of claim 5 of the US patent 10,262,277 B2. 
Claims 31 of the instant application correspond to that of claim 7-8 of the US patent 10,262,277 B2. 
Claims 33-35 and 41-43 of the instant application correspond to claim 1 of the US patent 10,262,277 B2. The only difference being that claims 33-35 of the instant application is the computer readable storage medium embodiment and claims 41-43 is the method embodiment of claim 1 of the US Patent 10,262,277 B2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to claim not only the system, but also the method and computer readable storage medium and it is well known and notoriously done in the art.
Claim 36 and 44 of the instant application correspond to that of claim 2 of the US patent 10,262,277 B2.

Claim 38 of the instant application correspond to that of claim 5 of the US patent 10,262,277 B2. 
Claims 39 of the instant application correspond to that of claim 7-8 of the US patent 10,262,277 B2. 

Allowable Subject Matter
Claims 32 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Chang et al. – US Patent 8,285,656 B1 – is the closet prior art of record. It discloses using a predictive model to determine a data type of a data sample, determining the quality of a data samples, and determining whether to add the data sample to a reservoir or database. However Change does not teach wherein the judgment is generated based on a feature vector associated with the new data sample, and wherein the feature vector represents an optimal view of the new data sample; and update reservoir summary statistics associated with a reservoir of data samples in response to determining whether to add the new data sample and the judgment to the reservoir of data samples, wherein the determining is based on one of whether the new data sample statistically belongs in the data reservoir or whether the judgment is associated with a high confidence value.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kasur can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULINHO E SMITH/Primary Examiner, Art Unit 2127